--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds_8k-120511.htm]
Exhibit 10.5
 
SECOND AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
 
This SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of December 5, 2011, by and among Bonds.com Group, Inc.,
a Delaware corporation (the “Company”), the investors set forth on Schedule I
hereto, and each other investor who shall, subsequent to the date hereof, join
in and become a party to this Agreement by execution of a Joinder substantially
in the form attached hereto as Exhibit A (a “Joinder”) (each an “Investor” and
collectively, the “Investors”).
 
WHEREAS:
 
A. The Company, UBS Americas Inc. (“UBS”), Bonds MX, LLC (“Bonds MX”) and Robert
Jones (“Jones”) were parties to that certain Registration Rights Agreement (the
“Original Agreement”), dated as of October 19, 2010.
 
B. On February 2, 2011, each holder of (i) the Company’s Series B Convertible
Preferred Stock, par value $0.0001 per share (“Series B Preferred Stock”)
exchanged each share of Series B Preferred Stock for one share of the Company’s
Series D Convertible Preferred Stock, par value $0.0001 per share (“Series D
Preferred Stock”), and (ii) the Company’s Series B-1 Preferred Stock, par value
$0.0001 per share (“Series B-1 Preferred Stock”) exchanged each share of Series
B-1 Preferred Stock for one share of the Company’s Series D-1 Convertible
Preferred Stock, par value $0.0001 per share (“Series D-1 Preferred Stock”), all
pursuant to that certain Exchange Agreement, dated as of February 2, 2011 (the
“Series B/D Exchange Agreement”), among the Company and the holders identified
therein (the “Series B/D Exchange”).  Further, contemporaneously with the Series
B/D Exchange, all warrants held by each such holder were exchanged for new
warrants with substantially similar terms.
 
C. Contemporaneously with the Series B/D Exchange, the Company, GFINet Inc.
(“GFI”) and Oak Investment Partners XII, Limited Partnership (“Oak”) entered
into that certain Unit Purchase Agreement, dated as of February 2, 2011,
pursuant to which the Company sold, and GFI and Oak purchased, units consisting
of (i) shares of Series D Preferred Stock, and (ii) warrants exercisable for
shares of the Company’s Common Stock (the “February 2011 Transaction”).
 
D. Contemporaneously with the Series B/D Exchange and the February 2011
Transaction, the Company and UBS, Bonds MX, Jones, GFI and Oak amended and
restated the Original Agreement by entering into that certain Amended and
Restated Registration Rights Agreement (the “Prior Agreement”), dated as of
February 2, 2011.
 
E. On June 23, 2011, the Company and Jefferies & Company, Inc. (“Jefferies”)
entered into that certain Unit Purchase Agreement, dated as of June 23, 2011,
pursuant to which the Company sold, and Jefferies purchased, units consisting of
(i) shares of Series D Preferred Stock, and (ii) warrants exercisable for shares
of the Company’s Common Stock (the “June 2011 Transaction”), and
contemporaneously with the June 2011 Transaction, Jefferies joined into the
Prior Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
F. Daher Bonds Investment Company, a Cayman Islands company, Mida Holdings, a
Cayman Island company, Oak, GFI, certain other investors and the Company are
parties to that certain Unit Purchase Agreement, dated as of the date hereof
(the “Series E-2 Unit Purchase Agreement”), pursuant to which the Company will
sell units (each a “Unit” and collectively, the “Units”) consisting of (i)
shares of its newly created Series E-2 Convertible Preferred Stock, par value
$0.0001 per share (the “Series E-2 Preferred”), and (ii) warrants to purchase
shares of the Company’s Common Stock, for a purchase price of $100,000 for each
Unit (the “Series E-2 Transaction”).
 
G. Contemporaneously with the Series E-2 Transaction, each holder of (i) the
Company’s Series D Preferred Stock shall exchange each share of Series D
Preferred Stock for one share of the Company’s Series E Convertible Preferred
Stock, par value $0.0001 per share (“Series E Preferred Stock”), and (ii) the
Company’s Series D-1 Preferred Stock shall exchange each share of Series D-1
Preferred Stock for one share of the Company’s Series E-1 Convertible Preferred
Stock, par value $0.0001 per share (“Series E-1 Preferred Stock”), all pursuant
to that certain Exchange Agreement dated as of the date hereof (the “Series D/E
Exchange Agreement”), among the Company and the holders identified therein (the
“Series D/E Exchange”).
 
H. In accordance with Section 9 of the Prior Agreement, the Company and Original
Investors (as defined in the Prior Agreement) holding a majority of the
Registrable Securities (as defined in the Prior Agreement) held by all of the
Original Investors have agreed to amend and restate the Prior Agreement to
provide for registration rights for the Investors as set forth herein, and such
amendment and restatement is a condition precedent to the closing of the Series
E-2 Transaction and the Series D/E Exchange.
 
I. To induce the Investors to enter into the Series E-2 Unit Purchase Agreement
and/or the Series D/E Exchange Agreement, as the case may be, and close on the
transactions contemplated therein, the Company has agreed to provide certain
registration rights under the 1933 Act and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:
 
1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:
 
a. “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.
 
b. “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar successor statute.
 
 
2

--------------------------------------------------------------------------------

 
 
c. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
 
d. “Closing Date” has the meaning ascribed to such term in the Series E-2 Unit
Purchase Agreement.
 
e. “Effective Date” means the date a Registration Statement is declared
effective by the SEC.
 
f. “Effectiveness Deadline” means the date that is 150 days after the date of
the Election Notice.
 
g. “Investor” means an Investor or any transferee or assignee thereof to whom an
Investor assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 8 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 8.
 
h. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
i. “Register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
j. “Registrable Securities” means (i) any Securities that are shares of Common
Stock and (ii) any shares of Common Stock that are issued or issuable upon
conversion or exercise of Securities.
 
k. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
l. “Required Holders” means the holders of at least 66.6% of the Registrable
Securities.
 
m. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.
 
n. “SEC” means the United States Securities and Exchange Commission.
 
o. “Securities” means, collectively, the Series E Preferred Stock, the Series
E-1 Preferred Stock, the Series E-2 Preferred Stock, and the warrants issued in
connection with the Series B/D Exchange, the February 2011 Transaction, the June
2011 Transaction, and the Series E-2 Transaction, together with any capital
stock of the Company issued thereon as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
2. Registration.
 
a. Demand Registration.
 
(i) If at any time after the earlier of (i) one (1) year after the date of this
Agreement or (ii) one hundred eighty (180) days after the date the Company’s
Registrable Securities are listed on a national securities exchange, the Company
receives a written request (the “Election Notice”) from holders of 66.6% of the
Series E Preferred Stock, the Series E-1 Preferred Stock and the Series E-2
Preferred Stock then outstanding, voting together as a separate class (the
“Initiating Investors”), to file with the SEC a Registration Statement under the
Act with respect to at least ten percent (10%) of the Registrable Securities
then outstanding, then the Company shall (i) within ten (10) days after the date
of receipt by the Company of the Election Notice, give notice thereof (the
“Demand Notice”) to all Investors other than the Initiating Investors; and (ii)
as soon as practicable, and in any event within sixty (60) days after the date
of receipt by the Company of the Election Notice, the Company shall file such
Registration Statement with the SEC covering all Registrable Securities that the
Initiating Investors requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Investors,
as specified by notice given by each such Investor to the Company within twenty
(20) days of the date the Demand Notice is given; provided, that the Company
shall not be required to register for resale pursuant to this Section 2(a) any
Registrable Securities that both (A) may be sold without restriction by an
Investor pursuant to Rule 144 promulgated under the 1933 Act and (B) with
respect to which, if requested by the Investor, the Securities Act restrictive
legend on the certificates representing such Registrable Securities shall have
been removed pursuant to the Series E Stockholders’ Agreement, dated as of the
date hereof, by and among the Company and the other parties thereto. The Company
shall use commercially reasonable efforts to have the Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Effectiveness Deadline. By 9:30 am New York City Time on the Business Day
following the Effective Date, the Company shall file with the SEC, in accordance
with Rule 424 under the 1933 Act, the final prospectus to be used in connection
with sales pursuant to such Registration Statement. The Company and each
Investor hereby acknowledge that in accordance with Rule 415, the Company may
not be allowed to register all of the requested Registrable Securities in the
Registration Statement. If this occurs, the Company, upon a request by the
Required Holders, shall be required to file additional Registration Statements
to include any of the Registrable Securities that were not registered in the
Registration Statement, provided that such Registrable Securities can be
registered at such time to comply with Rule 415.
 
(ii) Ineligibility for Form S-3. In the event that Form S-3 under the 1933 Act
is not available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-3
under the 1933 Act as soon as such form is available, provided that the Company
shall maintain the effectiveness of the Registration Statement then in effect
until such time as a Registration Statement on Form S-3 under the 1933 Act
covering the Registrable Securities has been declared effective by the SEC.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) Delay at Company’s Option.  Notwithstanding the foregoing obligations, if
the Company furnishes to the Investors a certificate signed by the Company’s
President stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for a Registration Statement contemplated by Section 2(a) to either become
effective or remain effective for as long as such Registration Statement(s)
otherwise would be required to remain effective, because such action would (A)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company; (B) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (C) render the Company unable to
comply with requirements under the 1933 Act or 1934 Act, then the Company shall
have the right to defer taking action with respect to such filing, and any time
periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than one hundred twenty (120) days
after the Effectiveness Deadline; provided, that, the Company shall not be
entitled to exercise such deferral right more than once in any twelve (12) month
period.
 
b. Piggy Back Registration Rights.  If at any time there is not an effective
Registration Statement covering the Registrable Securities, and the Company
shall determine to prepare and file with the SEC a Registration Statement
relating to an offering for its own account or the account of others under the
1933 Act of any of its equity securities, other than on Form S-4 or Form S-8
(each as promulgated under the 1933 Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to the Investors a
written notice of such determination at least twenty (20) days prior to the
filing of any such Registration Statement and shall automatically include in
such Registration Statement all Registrable Securities for resale and offer on a
continuous basis pursuant to Rule 415; provided, however, that (i) if, at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company determines for any reason not to proceed
with such registration, the Company will be relieved of its obligation to
register any Registrable Securities in connection with such registration, (ii)
in case of a determination by the Company to delay registration of its
securities, the Company will be permitted to delay the registration of
Registrable Securities for the same period as the delay in registering such
other securities, (iii) each Investor is subject to confidentiality obligations
with respect to any information gained in this process or any other material
non-public information he, she or it obtains, (iv) each Investor is subject to
all applicable laws relating to insider trading or similar restrictions; and (v)
if all of the Registrable Securities of the Investors cannot be so included due
to Rule 415, then the Company may reduce the number of the Investors’
Registrable Securities covered by such Registration Statement to the maximum
number which would enable the Company to conduct such offering in accordance
with the provisions of Rule 415.  The Company shall cause any Registration
Statement filed under Section 2(a) to be declared effective under the 1933 Act
as promptly as possible after the filing thereof. By 5:00 p.m. Eastern Time on
the business day immediately following the Effective Date of such Registration
Statement, the Company shall file with the SEC in accordance with Rule 424 under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
 
5

--------------------------------------------------------------------------------

 
 
c. Allocation of Registrable Securities; Cut Back. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors according to the total amount of securities entitled to
be included therein owned by each Investor or in such other proportions as shall
mutually be agreed to by such Investors. In no event shall the Company include
any securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders; provided, that to the
extent required by any agreement or covenant of the Company in effect on the
date hereof granting registration rights to any holder of its securities, the
Company may include such securities on any Registration Statement without the
consent of the Required Holders, provided that such inclusion does not reduce
the number of Registrable Securities covered by such Registration Statement.  In
the event all of the Registrable Securities cannot be included in a Registration
Statement under this Section 2 due to Rule 415 or underwriter cutbacks, then the
Company, unless otherwise prohibited by the SEC, shall cause the Registrable
Securities of the Investors to be included in such Registration Statement to be
reduced pro rata based on the number of Registrable Securities held by all of
the Investors.
 
3. Registration Procedures. At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 2, the Company will use
commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:
 
a. The Company shall keep each Registration Statement effective pursuant to Rule
415 at all times until the earlier of (i) the date as of which each Investor may
sell all of the Registrable Securities covered by such Registration Statement
without restriction pursuant to Rule 144 (or any successor thereto) promulgated
under the 1933 Act and is not otherwise prohibited by the SEC or any statute,
rule, regulation or other applicable law from selling any such Registrable
Securities pursuant to such Rule or (ii) the date on which each Investor shall
have sold all of the Registrable Securities covered by such Registration
Statement (the “Registration Period”). The Company shall use commercially
reasonable efforts to ensure that each Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading.
 
b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the 1934 Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
c. The Required Holders shall have the right to select one legal counsel to
review and oversee any registration pursuant to this Agreement (“Legal
Counsel”), as designated by the Required Holders. The Company and Legal Counsel
shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.  The Company shall (A) permit Legal Counsel to
review and comment upon (i) a Registration Statement at least five (5) Business
Days prior to its filing with the SEC and (ii) all amendments and supplements to
all Registration Statements (except for Annual Reports on Form 10-K, and Reports
on Form 10-Q and any similar or successor reports) within a reasonable number of
days prior to their filing with the SEC, and (B) not file any Registration
Statement or amendment or supplement thereto in a form to which Legal Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Investors, and all exhibits and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.
 
d. The Company shall furnish to the Investors, without charge, (i) promptly
after the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Investors, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investors may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Investors may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investors.
 
e. The Company shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and Investors of the receipt by the Company of any notification
with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
 
7

--------------------------------------------------------------------------------

 
 
f. The Company shall notify Legal Counsel and Investors in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(o), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Investors (or such other number of copies as
Legal Counsel or Investors may reasonably request). The Company shall also
promptly notify Legal Counsel and Investors in writing (i) when a prospectus or
any prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and
Investors by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
g. The Company shall use commercially reasonable efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify Legal Counsel and Investors of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
h. The Company shall notify the Investors in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(o), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to the Investors (or such other number of copies as the Investors may
reasonably request).
 
 
8

--------------------------------------------------------------------------------

 
 
i. The Company shall promptly notify the Investors in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Investors by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
j. The Company shall hold in confidence and not make any disclosure of
information concerning the Investors provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
k. The Company shall cooperate with the Investors and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and registered in such names as the Investors may request.
 
l. If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.
 
m. The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
n. The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
o. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed sixty (60)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred twenty (120) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in connection with any sale of
Registrable Securities with respect to which such Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the applicable Registration Statement (unless an exemption from such prospectus
delivery requirements exists), prior to the Investor’s receipt of the notice of
a Grace Period and for which the Investor has not yet settled.
 
p. The Company shall (i) in the event of any underwritten public offering, enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, with the underwriter(s) of such offering; (ii) use its
commercially reasonable efforts to cause all such Registrable Securities covered
by a Registration Statement to be listed on a national securities exchange or
trading system and each securities exchange and trading system (if any) on which
similar securities issued by the Company are then listed; (iii) provide a
transfer agent and registrar for all Registrable Securities registered pursuant
to this Agreement and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;
and (iv) subject to reasonable confidentiality agreements, promptly make
available for inspection by selling Investors, any underwriter(s) participating
in any disposition pursuant to such Registration Statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by the
selling Investors, all financial and other records, pertinent corporate
documents, and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent, in each case, as necessary or advisable to verify the accuracy of the
information in such registration statement and to conduct appropriate due
diligence in connection therewith.
 
 
10

--------------------------------------------------------------------------------

 
 
q. With a view to making available to the Investors the benefits of Rule 144 and
other rules and regulations of the SEC that may at any time permit an Investor
to sell securities of the Company to the public without registration, the
Company covenants that it shall (i) file in a timely manner all reports and
other documents required to be filed by it under the 1933 Act and the 1934 Act
and the rules and regulations adopted by the SEC thereunder and (ii) take such
further action as each Investor may reasonably request (including, but not
limited to, providing any information necessary to comply with Rule 144, if
available, with respect to resales of the Registrable Securities under the 1933
Act), at all times from and after the date hereof, all to the extent required
from time to time to enable such Investor to sell Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (x) Rule 144, as may be amended from time to time or (y) any other rules or
regulations now existing or hereafter adopted by the SEC. Upon the written
request of an Investor, the Company shall deliver to the Investor a written
statement as to whether it has complied with such requirements.
 
4. Obligations of the Investors.
 
a. At least five Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each Investor in writing of the
information the Company requires from such Investor if such Investor elects to
have any of such Investor’s Registrable Securities included in such Registration
Statement. It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of an Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.
 
b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Series D/E Exchange Agreement
and/or Series E-2 Unit Purchase Agreement, as applicable, in connection with any
sale of Registrable Securities with respect to which such Investor has entered
into a contract for sale prior to such Investor’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f) and for which such Investor has not yet
settled.
 
 
11

--------------------------------------------------------------------------------

 
 
d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
5. Expenses of Registration. All reasonable expenses, other than underwriting
discounts, commissions and stock transfer taxes with respect to the Registrable
Securities, incurred in connection with registrations, filings or qualifications
pursuant to Section 2(a), including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, and fees and
disbursements of counsel for the Company and one counsel for the Investors
(including the Legal Counsel) shall be paid by the Company.
 
6. Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
 
a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
managers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls each Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): shall not apply to a Claim (a) arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Investor expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto or
the omission or alleged omission in such written information to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, if such prospectus was timely made available by the Company
pursuant to Section 3(d); (b) to the extent such Claim is based on a failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, including a corrected prospectus, if such prospectus
or corrected prospectus was timely made available by the Company pursuant to
Section 3(d); (c) in which amounts are paid in settlement of any Claim and such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed; (d) in which an Investor
fails to cease all offers and sales of Registrable Securities in accordance with
Section 4(c) herein; and (e) arising out of or based upon a breach by any
Investor of such Investor’s obligations set forth herein. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 8.
 
 
12

--------------------------------------------------------------------------------

 
 
b. In connection with any Registration Statement in which any Investor is
participating, to the fullest extent permitted by law, such Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(c),
such Investor will reimburse any legal or other expenses reasonably incurred by
an Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 8.  The obligations of each Investor under
this Section 6(b) shall be limited in amount to the net amount of proceeds
received by such Investor from the sale of Registrable Securities pursuant to
such Registration Statement.
 
c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Required Holders. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
 
 
13

--------------------------------------------------------------------------------

 
 
d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7. Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.
 
 
14

--------------------------------------------------------------------------------

 
 
8. Assignment of Registration Rights. The rights under this Agreement shall be
automatically assignable by an Investor to any transferee of at least 25% of
such Investor’s Registrable Securities if: (i) the Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, contemporaneous with such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) such transfer is
made pursuant to a privately negotiated, non-market disposition of Registrable
Securities and immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act and applicable state securities laws; and (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein.
 
9. Amendment of Registration Rights. Provisions of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the Required Holders; provided, however, that the
addition of a new Investor as a party to the Agreement shall not be deemed an
amendment hereof if such Investor has been approved by the Board and the
Required Holders and has executed a Joinder.  Any amendment or waiver effected
in accordance with this Section 9 shall be binding upon each Investor and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  Notwithstanding the
foregoing, no amendment to this Agreement shall disproportionately and adversely
affect the rights of any Investor relative to the rights of all of the Investors
without such affected Investor’s consent.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.
 
10. Miscellaneous.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities.
 
b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally, (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party),
so long as such facsimile is followed by mail delivery of the same information
contained in such facsimile, or (iii) one Business Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:
 
 
15

--------------------------------------------------------------------------------

 
 
If to Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Facsimile: (212) 946-3999
Attention: President
 
with a copy to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.



If to an Investor, to the address set forth underneath such Investor’s name on
the signature page hereto.
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.
 
c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
16

--------------------------------------------------------------------------------

 
 
e. This Agreement and the instruments referenced herein constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein. This Agreement and the
instruments referenced herein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof
(including, without limitation, the Prior Agreement).
 
f. Subject to the requirements of Section 8, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement (or a counterpart signature page thereto), once
executed by a party, may be delivered to the other party hereto by email or
facsimile transmission of a copy of this Agreement (or such counterpart
signature page) bearing the signature of the party so delivering this Agreement
(or such counterpart signature page) and shall be deemed an original for all
purposes.
 
i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j. All consents and other determinations required to be made by any Investor
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
m. Currency. As used herein, “Dollar”, “US Dollar” and “$” each mean the lawful
money of the United States.
 
 
17

--------------------------------------------------------------------------------

 
 
n. This Agreement supersedes and replaces in its entirety the Prior Agreement.
 
Remainder of Page Intentionally Left Blank.
 
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Investor and the Company have caused their respective
signature page to this Second Amended and Restated Registration Rights Agreement
to be duly executed as of the date first written above.
 
 

 
COMPANY
             
BONDS.COM GROUP, INC.
              By: /s/ John M. Ryan       Name: John M. Ryan      
Title:
Chief Financial Officer  

 
[Second Amended and Restated Registration Rights Agreement]
 
 
19

--------------------------------------------------------------------------------